Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Application No. 16 779 345 (Patent Number 10726437). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the following:

Limitations in Instant Application:
execute a script when a user connects to the website, the script embedded within a webpage of a third-party website
responsive to detecting that the user opens the webpage, dynamically generate a graphical user interface to be presented on an electronic display of a user device of the user
generate the one or more digital codes
identify a second interface /checkout interface to input each of  the one or more digital codes
responsive to detecting that the user selects the graphical user interface, automatically input each of the one or more digital codes into the second interface/checkout interface to invoke a function for each of the one or more digital codes without selection of each one or more digital codes by the user,  thereby triggering the third-party website to receive the one or more digital codes and to return a response to each of the received codes
monitor the returned response from the third-party website to determine and identify which of the one or more digital codes causes a change to the numerical value and determine the amount of change 
storing in memory the digital codes with data that shows the amount the codes causes the numerical value to change
determine a digital code causing the greatest amount of change
apply the digital code that causes the greatest change in the numerical value to obtain and display a resulting numerical value on the third-party website

Limitations in Application No. 16 779 345:
receive the digital codes
determine that the webpage is being output in an interface of the web browser
in response to determining that the webpage is being output in the interface, generate an interface element to be displayed in the interface in a position that at least partially overlaps the webpage, wherein the interface element includes a user-selectable graphical trigger
identify a data entry interface in the webpage for inputting digital codes
receive data indicative of a user selection of the trigger
in response to receiving the data indicative of the user selection of the user-selectable graphical trigger, automatically input each of the codes into the data entry interface and invoke a respective function on the webpage for each of the codes without selection of each of the codes by a user, thereby triggering the third party to receive the codes and to return a respective response to each of the codes
monitor the respective response to each of the codes returned
determine, based on the monitoring, a particular digital code from among the codes that causes a greatest change in the numerical value
apply the particular digital code that causes the greatest change in the numerical value to obtain a resulting numerical value, the resulting numerical value being displayed in the webpage.

However, it would have been obvious to one having ordinary skill in the art to change ‘receive…the one or more digital codes’ to ‘generate the one or more digital codes’, ‘identify a data entry interface in the webpage for inputting digital codes’ to ‘ identify a second interface/checkout interface to input each of the one or more digital codes’, ‘in response to receiving the data indicative of the user selection of the user-selectable graphical trigger’ to ‘responsive to detecting that the user selects the graphical user interface’, in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before.



The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mashadi (20170148046) describes optimizing a user’s selection of desired products with any available coupons, upon having the desired items in the shopping card, and applying any available coupons to each of the products with respect to the retailers. Coupons are applied when items are placed in the shopping cart, rather than when the user proceeds to purchase. Mashadi fails to teach the combination of claimed elements of the independent claims.
Fisher (20140074584) describes validating coupon codes to a retailer’s webpage to perform a test transaction, and monitoring the transaction to check whether the coupon codes result in a price change. It does not teach that the amount of change is determined as required by the limitation. Fisher teaches whether coupon codes work or not, it does not teach identifying or applying the coupon code that causes the greatest amount of price change. Fisher fails to teach the combination of claimed elements of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
5/31/2022